Dismissed and Memorandum Opinion filed May 17, 2007







Dismissed
and Memorandum Opinion filed May 17, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00985-CV
NO. 14-07-00315-CV
NO. 14-07-00316-CV
NO. 14-07-00323-CV
____________
 
IN THE MATTER OF J.R., a Juvenile
 
 

 
On Appeal from the 314th District
Court
Harris County, Texas
Trial Court Cause Nos. 2005-08384J,
2005-09467J, 2005-09473J, &2006-09470J
 

 
M E M O R
A N D U M  O P I N I O N
On May
15, 2006, the trial court signed judgments adjudicating delinquency and
committing appellant to the Texas Youth Commission pursuant to agreements with
the State and stipulations of the evidence.  Appellant filed a notice of appeal
for all four cases on August 30, 2006.  According to the notice of appeal,
appellant is attempting to appeal from an order denying his motion for new
trial signed August 25, 2006.  We dismiss the appeals for want of jurisdiction.




The
Texas Family Code provides: AA child who enters a plea or agrees to a stipulation of
evidence in a proceeding held under this title may not appeal an order of the
juvenile court entered under Section 54.03, 54.04, or 54.05 if the court makes
a disposition in accordance with the agreement between the state and the child
regarding the disposition of the case, unless: (1) the court gives the child
permission to appeal; or (2) the appeal is based on a matter raised by written
motion filed before the proceeding in which the child entered the plea or
agreed to the stipulation of evidence.@  Tex.
Fam. Code Ann. ' 56.01(n).  Our records do not reflect that permission was
granted or that the appeals are based on a matter raised by written motion
before judgment.
In
addition, appellant=s notice of appeal filed August 30, 2006, is untimely to
perfect appeals from the final judgments signed May 15, 2006.  See Tex. R. App. P. 26.1(a) (requiring the
notice of appeal to be filed within 90 days after the judgment is signed when a
timely motion for new trial has been filed).  The notice of appeal was not
filed within the 15-day extension period provided in Rule 26.3.  See Tex. R. App. P. 26.3.
On April
19, 2007, notification was transmitted to the parties of this court=s intention to dismiss the appeals
for want of jurisdiction unless appellant filed a response demonstrating
grounds for continuing the appeals on or before May 3, 2007.  See Tex. R. App. P. 42.3(a).  Appellant
filed no response.
Accordingly,
the appeals are ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 17,
2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.